Citation Nr: 0019115	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-18 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to 
include hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Helen B. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to May 
1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of hypertension in service has not 
been presented.

2.  Competent evidence of cardiovascular-renal disease 
including hypertension within one year after separation from 
service has not been presented.

3.  Competent evidence attributing post-service hypertension 
or hypertensive cardiovascular disease to service has not 
been presented.


CONCLUSION OF LAW

The claim for service connection for hypertension to include 
hypertensive cardiovascular disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a January 1994 rating decision that 
denied service connection for hypertension.  The appeal was 
remanded by the Board in October 1998 for the purpose of 
scheduling a Travel Board hearing, which the appellant 
declined.  The appeal was remanded in March 1999 in order for 
the RO to develop Social Security Administration records.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection may be established when cardiovascular-
renal disease including hypertension is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant filed a claim for service connection for 
hypertension and reported that he had been diagnosed with 
hypertension in September 1991.

He testified before the RO in April 1994.  He remembered that 
he had his blood pressure checked several times during his 
entrance examination.  At one time he believed he would be 
sent home because of his blood pressure.  He had two brothers 
die at the age of 37 of heart attacks.

An induction examination was conducted on July 8, 1970.  His 
cardiovascular system was normal.  His blood pressure was 
132/84.  A 3-day blood pressure check was conducted.  On July 
10, 1970 his blood pressure was characterized as labile.  The 
writer recorded that 9 of 11 diastolic pressures were 90 or 
less and only 4 of 11 systolic pressures were less than 140.  
Dated September 8, 1970, a 3-day blood pressure check 
conducted at home indicated that 8 of 12 systolic pressures 
were less than 140, and 9 of 12 diastolic pressures were less 
than 90.  On September 8, 1970 the appellant was accepted as 
qualified for military service.

A flying examination was conducted in February 1971.  His 
cardiovascular system was normal.  The recordings of his 
blood pressures were written over and were partially 
illegible.  A statement that his blood pressure was 126/100 
was crossed out.  His sitting blood pressure was 
124/illegible; recumbent 126/80 or 90; and standing 126/80.  
He was qualified to fly.

A separation examination was conducted in April 1972.  His 
cardiovascular system was normal.  His blood pressure was 
130/84. 

Records from Baptist Memorial Hospital in September 1991 
documented a September 1991 admission for complaints of chest 
pain.  His blood pressure was 160/100.  Hypertensive 
cardiovascular disease was diagnosed.

In October 1991, an intake assessment from Communicare for 
outpatient psychiatric follow-up indicated that hypertension 
had been discovered at the time of his previous psychiatric 
hospitalization and treatment begun.  Baptist Memorial 
Hospital records dated in December 1991, indicated that he 
was seen during a psychiatric hospitalization for control of 
his blood pressure problems which were in exacerbation.  
Private medical records from Dr. H. throughout 1993 
documented treatment for hypertension, and a VA Medical 
Center note in November 1993 indicated his hypertension was 
uncontrolled.  

Social Security Administration records included a disability 
assessment conducted in March 1994 that diagnosed 
hypertension and a history of cardiovascular disease.  

A VA Medical Center admission summary in November 1995 
indicated diagnosis and treatment of hypertension.  Treatment 
records from the VA Medical Center throughout 1996 documented 
ongoing hypertension and in July 1996 he was said to have 
Stage II disease.  Mississippi State Hospital records 
documented a history of treated hypertension in December 
1996.

The claim for service connection for hypertension is not well 
grounded.  The appellant has not brought forth evidence of a 
diagnosis of hypertension in service or within one year 
following service.  Hypertension was not diagnosed during 
service and no medical professional has established that any 
inservice manifestations were indicative of hypertension.  In 
addition, the inservice findings do not comply with the 
regulatory definition of hypertension.  See 38 C.F.R. 
§ 4.104; Diagnostic Code 7101 (1999), which defines 
hypertension meaning that the diastolic blood pressure is 
predominantly 90mm or greater.  (The Board is not stating 
that such requirements needed to be met during service, only 
that they were not met).  The Board notes that the appellant 
was evaluated for hypertension at the time of his induction 
examination, however the process concluded without a 
diagnosis of hypertension and he was admitted into service.  
Furthermore, he was not diagnosed with hypertension at the 
time of his February 1971 flying examination or his April 
1972 separation examination.  The appellant has indicated in 
sworn testimony that he was evaluated for a high blood 
pressure reading at the time of his induction.  The Board 
does not dispute this.  However, hypertension was not 
diagnosed, and the appellant's testimony as a lay person is 
insufficient to constitute competent evidence of inservice 
hypertension.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The appellant lacks the medical training and expertise to 
diagnose inservice hypertension.  

Hypertension or cardiovascular disease were not diagnosed 
within one year after separation from service.  In his claim 
the appellant asserted that hypertension was diagnosed in 
1991, and the first diagnosis of record was in 1991, many 
years after separation from service.

Post service diagnoses of hypertension and hypertensive 
cardiovascular disease Stage II have not been attributed to 
service by competent opinion.  No medical examiner has 
related post-service hypertension or hypertensive 
cardiovascular disease to service or to the blood pressure 
readings recorded in service.  The appellant as a lay person 
lacks the medical training and expertise to attribute post-
service hypertension or hypertensive cardiovascular disease 
to inservice blood pressure readings.  Layno, 6 Vet. App. at 
469-70.

Absent competent medical evidence of hypertension in service 
or competent medical evidence linking the current diagnoses 
of hypertension and hypertensive cardiovascular disease to 
disease or injury in service, the claim is not well grounded. 

Although it was noted that there was exacerbation of 
hypertension in a December 1991 report, there was no 
evidence linking an increase in severity of hypertension to 
service connected post-traumatic stress disorder.  Thus, a 
secondary service connection claim is not inferred or 
implied.  See 38 C.F.R. § 3.310 (a)(1999); Allen v. Brown, 7 
Vet. App. 439 (1995).  

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Statement of the Case issued in February 1994 and the 
subsequent Supplemental Statements of the Case.  Furthermore, 
in the hearing before the RO, the appellant and his attorney 
were advised of the need for medical evidence that would 
support his contentions, and the appellant and his attorney 
agreed at that time that he had submitted all of the 
available evidence.  Therefore any duty owed under 38 C.F.R. 
§ 3.109 (1999) was met.  As a result of the Board's Remand in 
March 1999, complete Social Security Administration records 
were obtained and associated with the claims folder.  
Finally, the March 1999 Remand advised the appellant and his 
attorney of his obligation to submit a well grounded claim 
for service connection for hypertension.  He was advised that 
the VA Medical Center at Memphis had indicated they had no 
record of treating the appellant in the 1970s and that if he 
was aware of any competent evidence that would demonstrate a 
connection between his current disability and service, it 
must be submitted.  In this respect, the Board is satisfied 
that all obligations imposed by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.109 have been satisfied and that despite the 
fact that the claim is not well grounded, the duty to assist 
has been met.

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for hypertension, to include hypertensive 
cardiovascular disease is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

